DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on 2/5/2021 is acknowledged.  
3.	Claims 1-22 have been cancelled.
4.	New claim 42 has been added.
5.	Claims 23-42 are pending in this application.
6.	Applicant elected with traverse of Group 1 (claims 23-39) and elected a casein composition comprising at least 0.01 to 99% by weight casein recited in instant claim 37 as species of casein composition; increase in the concentration of free leucine in the blood serum of the subject to at least 205 µmol/L for at least 5 to 50 minutes as species of effect of the casein composition; and maintained or increased muscle protein synthesis as species of effect of increased blood serum leucine concentration in the reply filed on 12/20/2019.  Claims 40 and 41 have been rejoined into the elected Group1, and the restriction requirement between Groups 1 and 2 has been withdrawn in the previous office action.
Restriction requirement was made FINAL in the previous office action.  The instant claims 23-42 are drawn to a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), and wherein the casein is 10 to 100% 

Withdrawn Objections and Rejections
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Objection to claim 25 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claim 34 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejections to claim 34 under pre-AIA  35 U.S.C. 102(e) and/or under pre-AIA  35 U.S.C. 102(a) as being anticipated by Johns et al (US 2011/0256297 A1, filed with IDS) are hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
12.	(Revised due to Applicant’s amendment to the claim) Claims 23 and 40 remain objected to for the following minor informality: Claims 23 and 40 in the claim filed on 2/5/2021 are non-compliant amendment.  Claims 23 and 40 recite “….wherein the casein composition comprises casein is in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI)…”.  The term "is" recited in these claims is newly 

Response to Applicant's Arguments
13.	Applicant’s amendment to the claim filed on 2/5/2021 introduces new minor issues into claims 23 and 40.  Therefore, the objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	(Revised due to Applicant's amendment to the claim) Claims 23-31, 33-40 and 42 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koopman et al (J. Nutr., 2009, 139, pages 1707-1713, filed with IDS), as evidenced by Nair (Am J Clin Nutr, 2005, 81, pages 953-963, filed with IDS), and in view of Bhaskar et al (WO 01/41587 A1, filed with IDS) and Manders et al (J. Nutr., 2008, 138, pages 1079-1085).  
The instant claims 23-31, 33-40 and 42 are drawn to a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), and wherein the casein is 10 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern.   
Koopman et al, throughout the literature, teach a method of increasing the blood serum concentration of free leucine in the elderly comprising administering to the subject a single, 35-g bolus of intrinsically L-[1-13C]phenylalanine-labeled and purified micellar casein, for example, Abstract; and page 1708, left column, the 1st paragraph, and right column, section “Protocol”.  It meets the limitation of the patient population 
The difference between the reference and instant claims 23-31, 33-40 and 42 is that the reference does not explicitly teach a casein composition comprising at least 0.01 to 99% by weight casein recited in instant claim 37 as the elected species of casein composition; the casein composition recited in instant claims 23, 31, 33-35, 39 and 40; and the limitation of instant claim 42.

In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 II).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
In addition, Manders et al, throughout the literature, teach beverage comprising sodium caseinate increases the blood serum concentration of free leucine in aged man, for example, Abstract; page 1080, Sections "Subjects" and "Beverages"; and page 1082, Table 3.  Therefore, it would have been obvious to one of ordinary skilled in the art to modify the method developed from the combined teachings of Koopman et al and Bhaskar et al by adding sodium caseinate as an additional component for increasing the blood serum concentration of free leucine in a subject in need thereof.  The MPEP states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose..." (see MPEP § 2144.06).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute and/or try the calcium-depleted MPC or MPI in Bhaskar et al in the methods taught in Koopman et al and further in view of the teachings of Manders et al to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises sodium caseinate.  
One of ordinary skilled in the art would have been motivated to substitute and/or try the calcium-depleted MPC or MPI in Bhaskar et al in the methods taught in Koopman et al and further in view of the teachings of Manders et al to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject 
A person of ordinary skilled in the art would have reasonable expectation of success in substituting and/or trying the calcium-depleted MPC or MPI in Bhaskar et al in the methods taught in Koopman et al and further in view of the teachings of Manders et al to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises sodium caseinate. 

Response to Applicant's Arguments
17.	Applicant argues that there is no motivation to combine the references as asserted and that there would be no reasonable expectation of success in the combination for at least the following reasons: "The physical and functional properties of the calcium depleted MPCs  disclosed in Bhaskar are very different to the micellar casein of Koopman…In view of the significantly different properties and fundamental form of the casein compositions of Bhaskar and Koopman, Applicant submits that prima facie case of obviousness.” 
18.	Applicant's arguments have been fully considered but have not been found persuasive. 
Please note: in view of Applicant's amendment to the claim, in particular claim 34, Manders et al (J. Nutr., 2008, 138, pages 1079-1085) is cited as a prior art reference in instant rejection.  
In response to Applicant’s arguments about instant rejection, the Examiner understands that none of the cited references individually teaches and/or anticipates the instant claimed methods.  However, the Examiner would like to point out that instant claims 23-31, 33-40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) (obviousness type).  The rejection is based on the combined teachings of Koopman et al, Bhaskar et al and Manders et al; therefore, it is not necessary for each of the cited reference to teach all the limitations of instant claims.  
With regards to the motivation to combine the cited references and the reasonable expectation of success, in the instant case, as stated in Section 16 above, Koopman et al teach a method of increasing the blood serum concentration of free leucine in the elderly comprising administering to the subject a single, 35-g bolus of intrinsically L-[1-13C]phenylalanine-labeled and purified micellar casein.  Koopman et al further teach the casein increases the blood serum concentration of free leucine in the elderly.  The Examiner understands Koopman et al do not explicitly teach the casein composition recited in instant claims; and Koopman et al do not compare the effect of micellar casein with a casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 10 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern.  The Examiner also understands that the casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 10 to 100% calcium 13C]phenylalanine-labeled and purified micellar casein in Koopman et al; and there is no data to indicate the casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 10 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern increases the blood serum concentration of free leucine and/or muscle protein synthesis in the elderly.  However, in the instant case, first, the Examiner would like to point out that the aim of the cited Koopman et al reference is comparing in vivo dietary protein digestion and absorption and the subsequent postprandial muscle protein synthetic response between young and elderly men; and the intrinsically L-[1-13C]phenylalanine-labeled and purified micellar casein is used as a dietary protein and/or nutritious casein source, wherein the labeled amino acids are incorporated for accurately assessing the appearance rate of amino acids derived from dietary protein (see Abstract; and Introduction).  There is no teachings or any type of suggestions in Koopman et al that the effect of increasing the blood serum concentration of free leucine in the elderly is due to certain properties and/or physical forms of the tested casein composition; or such effect only applies to the tested casein composition, and it would not be observed with any other type of a dietary protein and/or nutritious casein source.  Therefore, in view of the teachings of the cited Koopman et al reference as a whole, one of skill in the art would understand and reasonably expect that other type of nutritious casein source would exhibit the same effect of increasing the blood serum concentration of free leucine and/or muscle protein synthesis in the elderly.  This is further confirmed by the cited Manders et al reference, Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant’s arguments that the prevailing view in the art has been that casein is less effective than whey at increasing the concentration of essential amino acids such as leucine in the blood, it appears to the Examiner that Applicant might misinterpret certain references, such as the Boirie et al (Proc. Natl. Acad. Sci., 1997, 94, pages 14930-14935, filed with IDS) cited in both instant specification (paragraph [0005]) and Applicant's Arguments/Remarks filed on 2/5/2021.  The Examiner understands that Boirie et al teach dietary amino acid absorption is faster with whey protein (WP) than with casein (CAS).  However, Boirie et al explicitly teach net leucine balance over the 7 h after the meal is more positive with CAS than with WP; and “After WP ingestion, the 
In response to Applicant’s arguments about the unexpected results, in particular, blood leucine levels were significantly and rapidly increased in those subjects who consumed a composition comprising calcium-depleted casein, to a level similar to that achieved with a whey protein composition as shown in Example 1 and Figure 1 of instant application, the Examiner understands that both Example 1 and Figure 1 of instant application indicate the blood leucine levels are increased in those subjects who consumed a composition comprising calcium-depleted casein (A in Figure 1).  However, first, the Examiner would like to point out that as stated in MPEP: "The evidence relied upon should establish "that the differences in results are in fact unexpected and 
Taken all these together, the rejection is deemed proper and is hereby maintained.

19.	(Revised due to Applicant's amendment to the claim) Claims 23-42 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
The instant claims 23-42 are drawn to a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), and wherein the casein is 10 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern.   
The rejection to claims 23-31, 33-40 and 42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koopman et al (J. Nutr., 2009, 139, pages 1707-1713, filed with IDS), as evidenced by Nair (Am J Clin Nutr, 2005, 81, pages 953-963, filed with IDS), and in view of Bhaskar et al (WO 01/41587 A1, filed with IDS) and Manders et al (J. Nutr., 2008, 138, pages 1079-1085) has been set forth in Section 16 above.
The difference between the rejection set forth in Section 16 above and instant claims 23-42 is that the cited references do not teach the limitations of instant claims 32 and 41.
However, Havea, throughout the literature, teaches for milk protein concentrate (MPC) powders, the insoluble material consists of large particles where the casein st paragraph and Table 1; and page 420, right column, Section “3.4. Analysis of the supernatant and sediment using TEM”.  Therefore, in view of the teachings of Havea as a whole, it would have been obvious to one of ordinary skilled in the art to have the casein in the composition as a non-micellar casein to decrease insoluble material of the MCP powder taught in Bhaskar et al.    
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Koopman et al, Bhaskar et al, Manders et al and Havea to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern and in the form of a non-micellar casein, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises sodium caseinate.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Koopman et al, Bhaskar et al, Manders et al and Havea to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Koopman et al, Bhaskar et al, Manders et al and Havea to develop a method of increasing the blood serum concentration of free leucine in a subject determined to be in need thereof, and/or a method for maintaining or increasing muscle protein synthesis in a subject in need thereof, comprising administering to the subject an effective amount of a casein composition, wherein the casein composition comprises casein in the form of a calcium depleted milk protein concentrate or isolate (MPC or MPI), wherein the casein is 40 to 100% calcium depleted, having a degree of hydrolysis less than 1% and having an unmodified phosphorylation pattern and in the form of a non-micellar casein, wherein the casein composition comprises at least 0.01 to 99% by weight casein, and wherein the casein composition further comprises sodium caseinate.  

Response to Applicant's Arguments
20.	Applicant presents the same arguments as in Section 17 above.  
21.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Please note: as stated in Section 18 above, in view of Applicant's amendment to the claim, in particular claim 34, Manders et al (J. Nutr., 2008, 138, pages 1079-1085) is cited as a prior art reference in instant rejection.  
Applicant's arguments have been addressed in Section 18 above.  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.